Exhibit 1 Fourth Quarter/Full Year 2013 Earnings Presentation March 17, 2014 This presentation contains "forward-looking statements." These statements include words like "may," "expects," "believes," “plans,” “scheduled," and "intends," and describe opinions about future events. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of BioLineRx to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 2 Forward Looking Statements 3 Chief Executive Officer Kinneret Savitsky, Ph.D. 4 Update on Operations and Lead Programs BioLineRx Today • Focused on Clinical Execution in Oncology and Immunology –Two lead in-house development programs: •BL-8040 for AML, stem cell mobilization and other hematological indications •BL-7010 for celiac disease –Very well financed to achieve significant clinical milestones • Building Excellent Partnering Track Record –BL-1040 with Bellerophon (f/k/a Ikaria) advancing in pivotal CE mark study –Established three new collaborations for earlier stage assets • Broadened U.S. Representation on Board of Directors –Drs. Bormann and Panem provide strategic business development and capital markets expertise 5 * Annual Highlights Progress in key clinical programs: BL-8040 (AML): Reported promising initial Phase 2 results; received Orphan Disease designation BL-8040 (Stem cell mobilization): Regulatory submission for Phase 1 trial; received Orphan Disease designation BL-7010: Commenced Phase 1/2 trial and successfully completed dose escalation phase BL-5010: Received regulatory approval to commence pivotal CE mark trial Signed several collaboration agreements BL-9020 – Type 1 diabetes collaboration with JHL Biotech for China and Southeast Asia BL-8030 – HCV collaboration with CTTQ for China and Hong Kong BL-8020 – Global collaboration with Genoscience/Panmed for HCV and other viral indications * LEAD DEVELOPMENT PROGRAMS 7 8 BL-8040: BEST-IN-CLASS CXCR4 ANTAGONIST Advancing two distinct clinical programs: • Acute myeloid leukemia (AML) –Reported promising partial results from Phase 2 study: –Safe at all doses tested (0.5, 0.75 and 1mg/kg) –Substantial mobilization of cancer cellsfrom bone marrow –Evidence for robust apoptosis –Will provide information upon completion of dose escalation (mid-2014) –Top-line results end of 2014/beginning of 2015 • Stem cell mobilization –Submitted regulatory documentation to begin Phase 1study –Expect to initiate trial H1 2014; results expected H2 2014 Two patents granted by USPTO to strengthen BL-8040 IP portfolio Several new scientific publications in 2013 9 BL-7010: NOVEL GLIADIN BINDING POLYMER FOR CELIAC
